Memorandum Opinion. The present case arises out of an attempt by the defendant to cash a forged check. Defendant was arrested and charged with uttering and publishing. MCLA 750.249; MSA 28.446. The information was subsequently amended and defendant pled guilty to the added count of attempted publishing. MCLA 750.92; MSA 28.287. Defendant thereafter filed a motion to withdraw his plea of guilty. The motion was granted.
Before: McGregor, P. J., and J. H. Gillis and O’Hara, JJ.
Defendant was again charged with uttering and publishing, and at the trial which followed was found guilty. Defendant now appeals of right claiming that he was twice put in jeopardy of the crime of uttering and publishing in violation of the constitutional prohibition of double jeopardy.
Defendant’s contention is fully answered by People v McMiller, 38 Mich App 99 (1972).
We affirm.